NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
DONALD R. SCHROERLUCKE, AND JOYCE D.
SCHROERLUCKE, ‘
Plaintiffs-Appellcm,ts,
V.
UNITED STATES,
Defen,dan.t-Appe1lee.
2012-5o26 `
Appeal from the United States Court of Federal
Clain1s in case no. 09-CV-772, Judge Marian Blank Horn.
ON MOTION
ORDER
Donald and Joyce Schroerlucke move without opposi-
tion for a 60-day extension of time, until April 3, 2012, to
file their brief and also move without opposition for a 10-
day extenSion, until January 13, 2012, to file a response
to the United States’ motion to dismiss
Upon consideration thereof,
IT Is ORDERED THAT:

SCHROERLUcKE v. US 2
The motions are granted
F0R THE CoURT
FEB 02 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Randall Paul Andre0zzi, Esq. U5_ coUR.Fg£l:,)FEALS ma
Rando1ph L. Hutter, Esq. 11-|E FEDERA4. GEHCU|T
319 FEB 02 2012
JAN HOBBALV
CLERK